Citation Nr: 0330045	
Decision Date: 10/31/03    Archive Date: 11/05/03	

DOCKET NO.  99-11 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

2.  Entitlement to service connection for acne vulgaris. 

3.  Entitlement to service connection for disability 
manifested by earaches. 

4.  Entitlement to service connection for a bilateral leg 
disorder. 

5.  Entitlement to service connection for a right foot 
disorder. 

6.  Entitlement to service connection for hearing loss. 

7.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The Board 
remanded the appeal in March 2003.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1), to respond to a 
VCAA duty to notify, is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(2003), and any other applicable legal 
precedent.  

2.  The veteran should be afforded 
appropriate VA examination(s) to 
determine the existence and etiology of 
any currently manifested degenerative 
disc disease of the lumbar spine, acne 
vulgaris, earaches, bilateral leg 
disorder, right foot disorder, and 
hearing loss.  The claims folder must be 
made available to the examiner(s) for 
review and the examination report(s) 
should reflect that such review was 
accomplished.  The examiner(s) is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has 
degenerative disc disease of the lumbar 
spine, acne vulgaris, disability 
manifested by earaches, bilateral leg 
disorder, right foot disorder, or hearing 
loss that is related to his active 
service.  If degenerative disc disease of 
the lumbar spine, acne vulgaris, 
disability manifested by earaches, 
bilateral leg disorder, right foot 
disorder, or hearing loss cannot be 
medically linked or attributed to the 
veteran's military service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner(s) should clearly and 
specifically so specify in the 
examination report(s).  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected 
hemorrhoids.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected hemorrhoids, including 
indicating whether they are mild or 
moderate, or whether they are large or 
thrombotic, irreducible, have excessive 
redundant tissue, or evidence frequent 
recurrences, or whether there is 
persistent bleeding, secondary anemia, or 
fissures.  A complete rationale for all 
opinions offered should be provided.  

4.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




